A Gas Circulation System for Transporting Heat from a High Temperature Source

Primary Examiner: Gary Harris 		Art Unit: 1727       December 29, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 & 10-15 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Kuehn et al. US 2011/0300457 discloses a gas circulation system for transporting heat from a high-temperature source (see figure 1, [0056]), in particular a high-temperature fuel cell (solid oxide fuel cell, SOFC, [0056]), to a heat consumer (heat exchanger, (6)), having: a pipe system (gas pipe [0059]), through which a gaseous heat transfer medium flows (see figure 1). 
 	However, Kuehn would not provide a teaching for the one or more of the gas flow enhancers, in the flow direction of the heat transfer medium, has an inlet opening with an inlet cross-sectional area which tapers conically, or with another tapering shape, in the flow direction up to a cross-section narrowing with a minimal passage surface area.  Applicant has provided sufficient specificity to the circulation system for a high-temperature fuel cell as described in independent Claim 1 and illustrated in figures 1 & 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727